Citation Nr: 1021868	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  07-31 292A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which granted service connection for PTSD 
and assigned a 10 percent rating effective December 13, 2005.

In an August 2007 rating decision, the RO granted a 30 
percent disability rating, effective December 13, 2005.

A video conference hearing was held in May 2010 with the 
Veteran in Muskogee, Oklahoma, before the undersigned 
Veterans Law Judge, sitting in Washington, D.C., who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.


FINDING OF FACT

The Veteran's PTSD is manifested by impaired concentration, 
panic attacks approximately three times per week, difficulty 
establishing and maintaining relationships, some suicidal 
ideation, and significant deficiencies in the areas of work, 
family relations, and mood. 


CONCLUSION OF LAW

The criteria for an initial disability rating of 50 percent 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.125-4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Prior to the initial adjudication of the Veteran's claim, a 
letter dated in April 2006 was sent to the Veteran in 
accordance with the duty to notify provisions of the VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate his 
claim; what information and evidence that VA will seek to 
provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The Veteran was also notified of the 
criteria for establishing an effective date and disability 
rating.  See Dingess.  In that regard, the Veteran received 
complete notice regarding his claim.

In the Veteran's March 2007 notice of disagreement (NOD), he 
took issue with the initial disability rating assigned and is 
presumed to be seeking the maximum benefits available under 
the law for each issue.  Dingess; see also AB v. Brown.  
Therefore, in accordance with 38 U.S.C.A. §§ 5103(a) and 
7105(d), the RO properly issued an August 2007 statement of 
the case (SOC) which contained, in part, the pertinent 
criteria for establishing a higher rating.  See 38 U.S.C.A. § 
7105(d)(1).  Therefore, VA complied with the procedural 
statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), 
as well as the regulatory requirements in 38 C.F.R. § 
3.103(b).  See also Dingess.  The claimant was allowed a 
meaningful opportunity to participate in the adjudication of 
the claim.  Thus, even though the initial VCAA notice did not 
address a higher rating, subsequent documentation addressed 
this matter; there is no prejudice to the claimant. See 
Overton v. Nicholson, 20 Vet. App. 427 (2006).

The Veteran's service treatment records, VA authorized 
examination reports, lay statements, and a copy of the 
hearing transcript have been associated with the claims file.  
The Board specifically notes that the Veteran was afforded VA 
examinations in November 2006 and February 2009 with respect 
to his disability.  38 C.F.R. § 3.159(c)(4).  When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that 
the VA examinations obtained in this case are adequate as 
they contain a description of the history of the disabilities 
at issue; document and consider the relevant medical facts 
and principles; and record the relevant findings for rating 
the Veteran's PTSD.  The Board notes that the claims file was 
not available for review by the examiner during the February 
2009 VA examination.  However, as discussed below, the 
present level of disability is of primary concern, and the 
evidence including history provided therein appears 
consistent with the other evidence of record.  See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit 
evidence and arguments in support of his claim.  The Veteran 
and his representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
the present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

However, if VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees 
of disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased-rating claim has been pending.  Cf. 
McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board 
finding that veteran had disability "at some point during the 
processing of his claim," satisfied service connection 
requirement for manifestation of current disability); Moore 
v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court found no basis 
for drawing a distinction between initial ratings and 
increased rating claims for applying staged ratings.  
Accordingly, it was held that ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  See 
also Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran was assigned a 10 percent rating under Diagnostic 
Code 9411, effective December 13, 2005.  That rating was 
increased to 30 percent, effective December 13, 2005.

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2009).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent disability rating is assigned for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that 
is intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Id.

A 100 percent disability rating is assigned total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, or for the Veteran's own occupation or name.  
Id.

In determining the level of impairment under 38 C.F.R. § 
4.130, a rating specialist is not restricted to the symptoms 
provided under the diagnostic code, and should consider all 
symptoms which affect occupational and social impairment, 
including those identified in the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM-
IV).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If 
the evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to those listed in that diagnostic code, the 
appropriate, equivalent rating is assigned.  Id.

Within the DSM-IV, Global Assessment Functioning (GAF) scale 
scores ranging from 1 to 100, reflect "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  GAF scores from 71 to 80 reflect transient symptoms, 
if present, and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
arguments); resulting in no more than slight impairment in 
social, occupational, or school functioning (e.g., 
temporarily falling behind school work).  DSM-IV at 46-47.  
GAF scores from 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  Id.  GAF scores ranging from 51 to 60 reflect 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  Id.  Scores 
ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsession rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, 
inability to keep a job).  Id.  GAF scores ranging from 31 to 
40 reflect some impairment in reality testing or 
communication (e.g., speech which is at times illogical, 
obscure, or irrelevant) or major impairment in several areas 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., a depressed patient who avoids friends, 
neglects family, and is unable to do work).  Id.

The Veteran submitted a statement dated April 2006 in support 
of his claim.  He reported being in a state of anxiety all 
the time, manifested by shakiness, sweating, uncertainty, and 
an inability to relax.  He was able to sleep relatively well 
with the use of medication, but still experienced 
intermittent problems, including nightmares and night sweats.  
He had flashbacks triggered by helicopters, Chinese food, or 
the sight of Asian people.  He also had crying spells, 
irritability, fits of anger, and low self-esteem.  He avoided 
crowds whenever possible.  He preferred to be alone, and 
spent a lot of time in his detached garage.  When out in 
public places, he preferred to have his back to a wall with a 
view of the front door.  He had contemplated suicide, but not 
within the previous 10 years.  He also worried that his 
nephew would have similar problems if he joined the military.

The Veteran's spouse also submitted a statement in April 2006 
on the Veteran's behalf.  With respect to his current 
symptoms, she confirmed the Veteran's description of his 
problems, and added that he experienced feelings of guilt for 
returning from Vietnam while others did not.  He also 
experienced greater depression on Memorial Day when his 
thoughts turned to a friend of his who died in Vietnam.

The Veteran's friends, G.L. and B.F., also submitted 
statements in April 2006 on the Veteran's behalf.  They 
confirmed the Veteran's description of his problems, and 
added that the Veteran experienced severe mood swings and had 
short term memory problems.

The Veteran was afforded a VA examination in November 2006.  
With respect to current symptoms, he reported daily recurrent 
intrusive thoughts about his combat experiences, as well as 
distressing dreams that occurred once or twice per week.  He 
had occasional flashbacks, and experienced feelings of 
anxiety or sadness when exposed to cues that reminded him of 
traumatic events in service, such as helicopters.  He tried 
to avoid thoughts or conversations associated with his 
trauma.  He slept about 5 hours per night.  He described mild 
hypervigilence and an exaggerated startle response.  He also 
experienced irritability, but was able to manage his temper.  
When particularly stressed, he had trouble maintaining focus 
and was easily distracted.

On examination, the Veteran was alert and cooperative.  He 
was casually dressed and had good hygiene.  His mood was 
generally euthymic and he displayed a full range of affect.  
He became tearful on occasion when discussing his military 
experiences.  His speech was normal in rate and rhythm.  His 
thought processes were clear and coherent.  He denied any 
memory difficulties, but endorsed occasional mild 
concentration problems.  No delusions or hallucinations were 
detected.  He denied any suicidal or homicidal ideation, but 
acknowledged a history of suicidal ideation with a suicide 
attempt approximately 10 years ago.  His insight and judgment 
appeared intact.  He scored a 126 on the Mississippi Scale 
for Combat PTSD.  His GAF score was noted as 60 and 63 in two 
separate sections of the examination report.

The Veteran was afforded an additional VA examination in 
February 2009.  Since his previous examination, he had been 
diagnosed with prostate cancer.  He also took early 
retirement from his job and stated he had not been getting 
along with his coworkers.  He had 3 to 5 arguments per week 
with people on his work crew whom he felt were not producing 
adequately or were not doing things the way he had told them.  
He spent much of his time in his garage where he cleaned his 
tools, and worked on his truck and airbrushing techniques.  
Since retiring, he had spent about 4 to 6 hours per day in 
his garage.  He also did some laundry and yard work.  He had 
3 or 4 friends, but not "good friends" as he defined them.  
He went out to eat with his wife once or twice per month, 
during which time he tried to ignore other people.  He would 
also position himself to be able to see other people's faces.  
He went out largely to accommodate his wife.  He experienced 
more vivid dreams about Vietnam, about 3 to 4 times per week.  
He woke up frequently due to his dreams and a need to use the 
bathroom.  He would jump up and scream when his wife entered 
the room and spoke to him.  He felt he was in control of his 
verbal and physical acting out.  He had panic attacks three 
times per week, manifested by heart pounding and rapid 
breathing.  Though panic attacks were not noted on the 
previous examination, the Veteran indicated this was an 
increase rather than a new symptom.  He did not answer his 
phone anymore, and felt that people who called were invading 
his time and space.  He and his wife had largely ceased 
sexual activity, though he attributed this to her hormonal 
regulation.  He was treated with Alprazolam and Zolpidem from 
his family doctor.

On examination, the Veteran was casually dressed with 
adequate grooming.  His speech was relatively clipped and 
slightly loud in volume.  He frequently protested that the 
examination process made him anxious.  His mood was clearly 
anxious, and his affect was mood congruent.  There was no 
evidence of psychotic phenomena.  In general, there was not a 
high frequency of self-soothing behavior until the Veteran 
was given the attention and concentration items on the mental 
status examination.  At that point, he developed a fairly 
prominent right leg bounce.  Eye contact was fair at best and 
frequently broken.  Immediate and delayed recall showed no 
gross anomaly.  Mental control was within normal limits for 
his age, but he had mild difficulty in organizing when given 
increasingly complex tasks.  This suggested some possible 
deficit in executive function.  Performance on serial sevens 
was 3/5 correct subtractions, which was a relatively poor 
performance for his age.  The Veteran was able to spell a 
five-letter word correctly, but was only able to get three 
letters spelling it backward.  The inference was that his 
attention was easily gained, but his sustained attention or 
concentration was difficult to maintain.  The overall 
presentation suggested that the Veteran felt significant 
anxiety with the task.  It was not clear that any 
concentration difficulties were secondary to competing 
preemptive ideation.  Judgment, insight, ability to abstract, 
and proverb interpretation were all fair.  The Veteran scored 
a 114 on the Mississippi Scale for Combat PTSD.  His GAF 
score was 57.  The examiner opined that the psychometric 
results indicated a stability of symptom intensity, with a 
possible lessening of his discomfort or behavioral 
restriction.  He was otherwise able to perform the activities 
of daily living within acceptable limits for his age and 
chosen lifestyle.

The Veteran and his spouse testified at a video conference 
hearing in May 2010.  The Veteran stated that he had trouble 
treating his PTSD.  He had attended a group meeting for 
veterans with PTSD, but came home feeling worse than he did 
before.  Those same difficulties prevented him from being 
completely open with his VA examiners.  He still experienced 
occasional thoughts of suicide, and was in a near-constant 
state of anxiety.  He felt depressed at the lack of a real 
relationship with his children and grandchildren.  He stated 
that his wife "kept him sane," and that if it was not for 
her, he would think about suicide more often, and possibly 
commit the act.  He was otherwise emotionally disconnected 
from everyone besides his wife, as well as a brother-in-law 
and another friend who are both veterans.  He had worked at a 
flour mill for 38 years, including about 3 years as a 
foreman, but had difficulty dealing with other people.  He 
had been involved in several verbal altercations, and took 
early retirement when it was offered.  Since leaving work, 
the Veteran spent most of his time at home.  He did not like 
to go outside, but would occasionally go out to dinner to 
appease his wife.  He also had lunch with a friend on some 
Wednesdays.  He preferred to be at home where he mowed his 
law, gardened, and tinkered in his garage.  He described 
instances in which he would wake up in the night due to 
disturbing dreams and be afraid to go back to sleep.  He 
would spend that time just staring and mentally working 
himself "through a process," such as repeatedly reciting 
his telephone number, until things got better.

The Veteran's spouse confirmed the Veteran's description of 
his difficulties.  She added that he got very anxious and 
very nervous in stressful situations, and as a result, she 
tried to shield him from those situations.  She also felt 
that the Veteran played down how bad he was feeling for her 
sake, and that he was not forthcoming at his examinations.  
At times, it was like living with a child for her.

Based on the evidence of record, the Board finds that a 
higher 50 percent rating is warranted.  In that regard, the 
Veteran reported panic attacks about 3 times per week, and 
the lay statements of the Veteran, his wife, and his 
acquaintances, indicate significant difficulty in 
establishing and maintaining effective relationships.  The 
Veteran stated, and the others confirmed, that he spent most 
of his time by himself, and was very wary of being in public 
or with other people.  He also testified that he took early 
retirement due to the difficulties of trying to manage others 
at work.  During the February 2009 VA examination, the 
Veteran also demonstrated difficulty in understand complex 
commands and maintaining focus and concentration.  He also 
testified that he experienced occasional suicidal ideation.  
GAF scores of 63, 60, and 57 indicate a mild to moderate 
level of impairment.  These findings correspond to a level of 
impairment consistent with the 50 percent disability rating.  

A higher 70 percent rating is not warranted in this case.  
Although the Veteran reported some suicidal ideation and 
difficulty adapting to stressful circumstances, there is no 
indication that his PTSD is manifested by symptoms such as 
illogical or obscure speech, neglect of his personal 
appearance or hygiene, or spatial disorientation.  Although 
he experienced depression and panic attacks, they do not 
appear to rise to a level sufficient to affect the Veteran's 
ability to function independently, as the February 2009 VA 
examiner indicated that the Veteran was capable of performing 
daily activities consistent with his age and lifestyle.  
There is also evidence of irritability and anger, but with no 
indication that the Veteran's behavior was manifested by 
periods of violence.  Based on these findings, a higher 70 
percent rating is not warranted.

C.  Extraschedular Consideration

In evaluating the Veteran's claims for higher rating, the 
Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disabilities is inadequate.  A comparison between 
the level of severity and symptomatology of the Veteran's 
PTSD with the established criteria found in the rating 
schedule for that disability shows that the rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology, as discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his disability.  
Indeed, it does not appear from the record that he has been 
hospitalized at all for this disability.  Although the 
Veteran testified that he took early retirement due to PTSD-
related difficulties at work, there is no persuasive evidence 
in the record to indicate that his PTSD would cause any 
impairment with employment over and above that which is 
already contemplated in the assigned schedular rating.  
Indeed, the assigned 50 percent disability rating for PTSD 
contemplates a significant impact on the Veteran's 
employment.  The Board therefore has determined that referral 
of this case for extraschedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the evidence does not 
demonstrate in this case is that the manifestations of the 
Veteran's service-connected disability has resulted in 
unusual disability or impairment that has rendered the 
criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case.


ORDER

An initial rating of 50 percent for PTSD is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


